Case: 1:18-cv-05369 Document #: 128 Filed: 05/06/20 Page 1 of 1 PageID #:3423

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Ubiquiti Networks, Inc.
                                       Plaintiff,
v.                                                        Case No.: 1:18−cv−05369
                                                          Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 6, 2020:


        MINUTE entry before the Honorable Gary Feinerman:Pursuant to Paragraph 3 of
Third Amended General Order 20−0012, the 5/12/2020 status hearing [118] is stricken
and re−set for 6/10/2020 9:00 a.m. If any party would like that the hearing to be held in
May 2020, the party should file a motion under Paragraph 3 of the Third Amended
General Order. If any party wishes to present any other procedural issue or question to the
court, the party should send an email to the Courtroom Deputy
(Jackie_Deanes&#064;ilnd.uscourts.gov) and the proposed order email box
(Proposed_Order_Feinerman@ilnd.uscourts.gov), with a copy to all other counsel, and the
court will respond as soon as practicable. If any party wishes to extend, shorten, or revoke
in a particular case an extension granted by Paragraph 2 of the Third Amended General
Order or any prior iteration of General Order 20−0012, the party should file a motion on
the case docket pursuant to Paragraph 2.c of the Third Amended General Order, and shall
indicate in the motion whether the relief sought is agreed or opposed. Parties may file
non−emergency motions on the case docket as they see fit. Emergency relief in any case,
or emergency relief from the Third Amended General Order, shall be sought in the
manner set forth in Paragraphs 7−8 of the Third Amended General Order.Mailed
notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
